*584OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed, with costs, and judgment and order of Special Term (1) granting a request to compel arbitration, and (2) denying a motion to stay arbitration reinstated. Whichever version of the NASD Code of Arbitration Procedure applies to this dispute, under the agreement of the parties, it is for the arbitrators, rather than the courts, to determine whether a particular dispute is arbitrable (see Matter of MPG Capital u Nick, 56 NY2d 515).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.